                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION

CAITLIN O’CONNOR,                                )
                                                 )    Case No. 3:20-cv-00628
       Plaintiff,                                )
                                                 )    District Judge Richardson
v.                                               )
                                                 )    Magistrate Judge Frensley
THE LAMPO GROUP, LLC,                            )
                                                 )    Jury Demand
       Defendant.                                )

                                DEFENDANT’S REPLY BRIEF

       Defendant, The Lampo Group, LLC, by and through the undersigned counsel, files this

reply brief in support of its Motion to Dismiss Count V of Plaintiff’s Third Amended Complaint.

(Doc. #39).

       I.      Plaintiff Misinterprets Title VII’s Religious Protections

       Plaintiff has misinterpreted the nature and scope of religious protections provided by

Title VII. Plaintiff believes that Title VII requires private employers, like Defendant, to be

completely neutral with respect to religion. That is the only rational explanation for Plaintiff’s

fervent belief that Defendant’s prohibition against premarital sex is a per se violation of Title

VII. In Plaintiff’s view, a private employer cannot have any religiously inspired workplace rules

unless they are exempt from Title VII under 42 U.S.C. §2000e-1 or the ministerial exception.

That is simply incorrect.

       The parties have been litigating Plaintiff’s religious accommodation claim in this case

through two radically different lenses and Plaintiff’s view of Title VII is wrong. Title VII only

prohibits religious discrimination in the workplace, not religion itself. 42 U.S.C. §2000e-2(a);

see, e.g., Bozarth v. Md. State Dep’t of Educ., 2021 BL 120784 at *26 FN5 (D. Md. Mar. 31,




     Case 3:20-cv-00628 Document 42 Filed 06/30/21 Page 1 of 6 PageID #: 732
2021) 1; Ross v. Colo. Dep’t of Transp., 2012 BL 299459 at *8-9 (D. Colo. Nov. 4, 2012) 2; cf.

Dixon v. Hallmark Cos., 627 F.3d 849, 858 (11th Cir. 2010)(employers allowed to keep

workplace free of religious symbols). Private employers, like Defendant, are not required to

maintain religiously neutral workplaces. Id.

          Title VII only cares about workplace rules to the extent that they intersect with

employees’ sincerely held religious beliefs. A workplace rule, religiously inspired or secular,

becomes a Title VII issue when it conflicts with an employee’s sincerely held religious beliefs.

See, e.g., Hall v. Baptist Mem’l Health Care Corp., 215 F.3d 618, 627-28 (6th Cir. 2000). Then,

and only then, does an employer potentially assume an obligation to accommodate the employee.

          If Plaintiff’s interpretation of Title VII were correct, an employee could bring a cause of

action against their employer solely for having a religiously inspired workplace rule, regardless

of whether and how it was applied. That cause of action does not exist under Title VII. See, e.g.,

Pedreira v. Ky. Baptist Homes for Children, Inc., 579 F.3d 722 (6th Cir. 2009)(no violation

despite employer’s religiously inspired workplace rule against practicing homosexuality). That

interpretation would also absurdly preference secular workplace rules over religiously inspired

ones, when the intent of Title VII is the complete opposite. See, e.g., EEOC v. Abercrombie &

Fitch Stores, Inc., 575 U.S. 768 (2015) (Title VII treats religious practices more favorably than

secular practices).

          Even the U.S. EEOC agrees with Defendant. In the EEOC Compliance Manual, the

Commission acknowledges that “[s]ome employers have integrated their own religious beliefs or

practices into the workplace, and they are entitled to do so.” EEOC Compliance Manual §



1
    Defendant has attached a copy of this unpublished case as Exhibit 1.
2
    Defendant has attached a copy of this unpublished case as Exhibit 2.
                                                      2

       Case 3:20-cv-00628 Document 42 Filed 06/30/21 Page 2 of 6 PageID #: 733
12(IV)(C)(7) (2021). There is nothing inherently illegal about Defendant’s prohibition against

premarital sex.

       II.        Paragraph 24 of Plaintiff’s Third Amended Complaint

       In Paragraph 24 of Plaintiff’s Third Amended Complaint, Plaintiff states that she “does

not believe premarital sex is a requirement or fundamental tenet of her faith as a Christian.”

(Doc. #37). She said the same thing in Paragraph 18 of her proposed Second Amended

Complaint. (Doc. #25-1). It is a significant admission by Plaintiff, which Defendant has

emphasized repeatedly:

   •   Defendant’s Response in Opposition to Plaintiff’s Motion to Amend Complaint (Doc.

       #30 at PageID #352) filed on March 23, 2021;

   •   Defendant’s Response in Opposition to Plaintiff’s Third Motion to Amend Complaint

       (Doc. #35 at PageID #497-98) filed on May 3, 2021; and

   •   Defendant’s Motion to Dismiss Count V of Plaintiff’s Third Amended Complaint (Doc.

       #39 at PageID #607) filed on June 4, 2021.

The import is obvious. If premarital sex is neither a requirement nor fundamental tenet of

Plaintiff’s Christian faith, then she cannot possibly maintain a religious accommodation claim

based on Defendant’s prohibition against premarital sex.

       Three months and three legal briefs by Defendant later, Plaintiff realizes that she has pled

herself into a corner. So, on response, Plaintiff audaciously adds “[not having]” to paragraph 24

of her Third Amended Complaint. (Doc. #40 at PageID #656).

       Unfortunately for Plaintiff, adding “[not having]” does not make any difference. Under

either formulation, premarital sex was optional for Plaintiff, so she could have complied with

Defendant’s prohibition against it without violating her sincerely held religious beliefs.


                                                 3

    Case 3:20-cv-00628 Document 42 Filed 06/30/21 Page 3 of 6 PageID #: 734
        III.    Plaintiff Has Not Distinguished Pedreira

        The Sixth Circuit’s decision in Pedreira compels dismissal of Count V of Plaintiff’s

Third Amended Complaint and she has not distinguished it. The central point of Pedreira is that

an employee’s termination for merely failing to comply with their employer’s religiously

inspired workplace rule does not state a claim for religious discrimination under Title VII. 579

F.3d 722, 727-28 (6th Cir. 2009). 3

        In Pedreira, the employer prohibited employees from practicing homosexuality on

religious grounds, the employee was a lesbian, and she was terminated upon the employer

discovering her sexual orientation. Id. The Sixth Circuit held that the employee’s termination for

being a lesbian did not state a claim for religious discrimination because religious discrimination

is premised upon religious beliefs not conduct. Id. The court also refused to infer the employee’s

religious beliefs regarding homosexuality from her sexual orientation. Id. at 728. See also, e.g.,

Reed v. Great Lakes Cos., 330 F.3d 931, 935-36 (7th Cir. 2003) (“Even if [a person] wears a

religious symbol, such as a cross or a yarmulka, this may not pinpoint his particular beliefs and

observances….”).

        Plaintiff attempts to distinguish Pedreira by pointing to the allegations in the Third

Amended Complaint regarding her sincerely held religious beliefs about premarital sex.

However, all of those allegations were first communicated to Defendant after her employment

was terminated and this lawsuit was filed. During Plaintiff’s employment, she only alleges to

have communicated her sincerely religious beliefs regarding premarital sex to Defendant one


3
  In Pedreira, the Sixth Circuit recited the following line from Hall in passing: “Title VII’s scope
‘include[s] the decision to terminate an employee whose conduct or religious beliefs are inconsistent
with those of its employer.’” 579 F.3d at 727 (emphasis added). To the extent that termination for mere
conduct inconsistent with an employer’s religiously inspired workplace rule ever stated a claim under
Title VII, the Sixth Circuit expressly rejected that position in Pedreira and necessarily clarified or
overruled Hall. Id. at 727-28.
                                                    4

    Case 3:20-cv-00628 Document 42 Filed 06/30/21 Page 4 of 6 PageID #: 735
time—her June 18, 2020 e-mail to Mr. Lopez (Doc. #39-3)—but there is absolutely no mention

of Plaintiff’s beliefs in that e-mail. Pedreira is virtually identical to this case and compels the

same result.

          IV.     Plaintiff Did Not Timely Request a Religious Accommodation

          If a workplace rule violates an employee’s sincerely held religious beliefs, Title VII

requires the employee to inform their employer of the conflict and request an accommodation

before violating the rule. See, e.g., Reed v. Great Lakes Cos., 330 F.3d 931, 935-36 (7th Cir.

2003); Chalmers v. Tulon Company, 101 F.3d 1012, 1020-21 (4th Cir. 1996); Johnson v.

Angelica Uniform Group, Inc., 762 F.2d 671, 673 (8th Cir. 1985); Averett v. Honda of America

Mfg., Inc., 2010 BL 26701 at *10-11 (S.D. Ohio Feb. 9, 2010). 4

          Plaintiff claims that she requested a religious accommodation with respect to Defendant’s

prohibition against premarital sex via her e-mail to Mr. Lopez on June 18, 2020. (Docs. #37 at

⁋32; 39-3). By then, Plaintiff had already violated the rule.

                                                   Respectfully submitted,



                                                   /s/Daniel Crowell
                                                   Leslie Sanders (TN #18973)
                                                   Daniel Crowell (TN #31485)
                                                   WEBB SANDERS PLLC
                                                   611 Commerce Street
                                                   Suite 3102
                                                   Nashville, TN 37203
                                                   Telephone: (615) 915-3300
                                                   Fax: (866) 277-5494
                                                   lsanders@webbsanderslaw.com
                                                   dcrowell@webbsanderslaw.com

                                                   Attorneys for Defendant



4
    Defendant has attached a copy of this unpublished case as Exhibit 3.
                                                      5

       Case 3:20-cv-00628 Document 42 Filed 06/30/21 Page 5 of 6 PageID #: 736
                                CERTIFICATE OF SERVICE

       I certify that, on June 30, 2021, I caused a copy of the foregoing document to be filed

through the Court’s CM/ECF system, which will automatically notify and send a copy of the

document to:

Heather Moore Collins
Anne Bennett Hunter
Ashley Shoemaker Walter
Collins & Hunter PLLC

Attorneys for Plaintiff



                                                            /s/Daniel Crowell
                                                            Daniel Crowell (TN #31485)
                                                            Attorney for Defendant




                                                6

    Case 3:20-cv-00628 Document 42 Filed 06/30/21 Page 6 of 6 PageID #: 737
